DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-13, & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al., Pub.No.: US 20190106206 A1 (Shi’206), in view of Arwatz, Pub. No.: US 20190265732 A1.

Regarding claim 1, Shi`206 discloses a(n) aircraft vehicle control system, comprising: 
a trajectory planner module configured generate a set of trajectory data; 
a position controller connected to a velocity controller, wherein the position controller provides input to the attitude controller wherein the attitude controller provides input data to a force allocation module, and wherein the force allocation module receives the trajectory data ([0020] Many embodiments include a method for controlling an air transport vehicle including a multirotor fixed wing transport vehicle. ... A desired position input for the multirotor fixed wing transport may be generated before and/or during flight. A desired attitude for the multirotor fixed wing transport may also be generated. The desired position may be transmitted to a position controller wherein the position controller translates the position input into a velocity component input to generate a corresponding force feedback input. The desired attitude and generated force feedback may be combined in a force allocation module and generating an attitude input for an attitude controller wherein the attitude controller generates a desired wrench input into a rate controller; the rate controller translates the desired wrench into a force moment input for a moment allocation module. Additionally, the force moment input and force feedback from the force allocation module may be combined into a control allocation module. Subsequently, the control allocation module may allocate appropriate force generation voltages to the plurality of side and rear rotors.); 
Shi`206 is not explicit on “airflow sensor”, however, Arwatz, US 20190265732 A1, teaches VELOCITY SENSING FOR AIRCRAFT and discloses, and  
a three-dimensional airflow sensor module connected to the force allocation module and configured to provide incident velocity airflow data to the force allocation module ([0111] “Sensor 20 may include a plurality of such shielded nanowires 24 oriented in different directions so as to measure vector components of the true airspeed vector of flying machine 22 in two or three dimensions” & [0125] Now consider the method of stabilizing a flying machine, e.g., flying machine 22, equipped with nanowire airflow sensors as provided by some applications of the present invention, e.g., as shown in FIG. 5 and FIG. 6. ... As shown in FIG. 5, nanowires 24 are operated by control circuitry 28, which typically provides calibrated velocity data to the onboard flight computer 50. This information is then integrated into an estimate of the flying machine state, e.g., using an extended Kalman filter (EKF) or other state estimator. With this additional information, flying machine 22 adjusts its configuration, in effect bracing itself for the gust of wind. For instance, the controller may command flying machine 22 to increase its pitch angle to compensate for a gust of wind hitting the front of flying machine 22.”).
Arwatz teaches that these features are useful to provide a sensor suite of a flying machine with airflow sensors to  enhance the stabilization capability of the control system. Nanowire sensors are a superior alternative to traditional sensors used in stabilization control systems for flying machines. Their small size allows for minimally intrusive, lightweight mounting configurations on flying machines. Furthermore, their high level of accuracy and real time frequency response adds high fidelity data about external airflow (wind) as an input to the onboard control system (see para.[0015]-[0016]).
Further Shi’206 discloses; 
wherein the force allocation module generates a composite adaptive force model based on the airflow sensor data, the trajectory data, and the controller input data, and wherein the force allocation module generates force input data for at least a plurality of rotors such that the plurality of rotors respond to the generated force input data thereby altering a dynamic position of the vehicle (“the overall design of the air transport vehicle aims to optimize and stabilize the attitude dynamics of the vehicle.” ... the ultimate control is based on the physical bounds of the velocity of the motors with the ultimate goal being to determine the optimal velocity to generate the desired wrench of the air transport vehicle.” & [0088] FIG. 16 illustrates a control system that utilizes a split methodology for controlling the final vehicle dynamics. For example, the control system may begin with designing the position/velocity (1620 and 1630) and attitude/rate (1640 and 1650) using net forces and moments as input. Secondly, the system in accordance with many embodiments may use force 1660, moment 1670, and control 1680 allocations to generate the desire wrench. According to many embodiments, the trajectory planner 1610 may generate a desired attitude 1616 and position 1615 of the air transport vehicle and direct those inputs into the force allocation module and position controller respectively. Subsequently, the force allocation module 1660 may receive a desired force input from the velocity controller 1630. The force allocation controller can generate a desired force output 1665 as well as a desired reference attitude 1668. The moment allocation 1670 may then receive attitude input from the rate controller 1650 for generation of an input for the control allocation module 1680. Ultimately, the control system of FIG. 16 in accordance with many embodiments can provide for active control of the rotor thrust directions which can help improve the flight performance of a vehicle by adaptively changing the spaces of attainable force and moment based on the requirement provided by high level controllers. In many embodiments, the vehicle can avoid oversaturation of the rotors while ensuring the adequate force and moment from the controllers.)


    PNG
    media_image1.png
    171
    424
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    282
    346
    media_image2.png
    Greyscale
Regarding claim 2, Shi discloses the control system of claim 1, wherein the force allocation module generated force input data for a plurality of control surfaces disposed on the vehicle such that the control input data for the plurality of control surfaces configures the position of each of the plurality of control surfaces to maintain an equilibrium state of the vehicle ([0085] “Ultimately, when considering the desired forces and moments individually the motor speeds 1560 can then be generated to control the vehicle dynamics 1560. The overall design of an air transport vehicle according to various embodiments may utilize the control system described in FIG. 15 while taking into account the desired characteristics of wrench, force, or moment within the task space or the changing boundaries defined by the mission requirements of the system. & [0086] In accordance many embodiments, the overall design of the air transport vehicle aims to optimize and stabilize the attitude dynamics of the vehicle. Typical application of the control method illustrated in FIG. 15 utilizes raw control inputs that are motor voltages that translate into rotational motor speeds, therefore the moment generated by each motor is directly proportional to its rotational speed squared. Even though the control system of FIG. 15 treats moment as a control input such input may be mapped into actual motor speeds to be able to control vehicle maneuvers thus the ultimate control is based on the physical bounds of the velocity of the motors with the ultimate goal being to determine the optimal velocity to generate the desired wrench of the air transport vehicle. In many embodiments, the application of the control system in FIG. 15 can be used to enable the controllability of an air transport vehicle during a rotor failure. When a rotor failure occurs, the ability to engage the rear rotors in a vertical thrust scenario can account for the loss of directional control and stability when either two rotors of the same or opposite rotation fail.).

Regarding claims 3 & 12-13, Shi`206 discloses the control system of claim 1 & the method of claim 6.
Shi`206 is not explicit on “airflow sensor”, however, Arwatz, US 20190265732 A1, teaches VELOCITY SENSING FOR AIRCRAFT and discloses, 
(claim 3) wherein the airflow sensor module is connected to three-dimensional air flow sensor,
(claim 12) wherein measuring the set of dynamic forces further comprises receiving velocity input data from an airflow sensor,
(claim 13) wherein the airflow sensor is a three-dimensional airflow sensor.
([0111] “Sensor 20 may include a plurality of such shielded nanowires 24 oriented in different directions so as to measure vector components of the true airspeed vector of flying machine 22 in two or three dimensions” & [0125] Now consider the method of stabilizing a flying machine, e.g., flying machine 22, equipped with nanowire airflow sensors as provided by some applications of the present invention, e.g., as shown in FIG. 5 and FIG. 6. ... As shown in FIG. 5, nanowires 24 are operated by control circuitry 28, which typically provides calibrated velocity data to the onboard flight computer 50. This information is then integrated into an estimate of the flying machine state, e.g., using an extended Kalman filter (EKF) or other state estimator. With this additional information, flying machine 22 adjusts its configuration, in effect bracing itself for the gust of wind. For instance, the controller may command flying machine 22 to increase its pitch angle to compensate for a gust of wind hitting the front of flying machine 22.”).
Arwatz teaches that these features are useful to provide a sensor suite of a flying machine with airflow sensors to  enhance the stabilization capability of the control system. Nanowire sensors are a superior alternative to traditional sensors used in stabilization control systems for flying machines. Their small size allows for minimally intrusive, lightweight mounting configurations on flying machines. Furthermore, their high level of accuracy and real time frequency response adds high fidelity data about external airflow (wind) as an input to the onboard control system (see para.[0015]-[0016]).

Regarding claims 4-5, Shi`206 discloses the control system of claim 1, 
(claim 4) wherein the vehicle is a VTOL
(claim 5) wherein the vehicle is a fixed-wing VTOL.
 ([0046] “In several embodiments the air transport system includes multiple side rotors that are configured to generate lift in a vertical takeoff scenario. ... In some embodiments one or more of the rotors may be configured to tilt, thereby creating a thrust vectoring capability to help propel the air transport vehicle both vertically and horizontally. In many embodiments the air transport vehicle possesses some form of a fixed wing. ... Having an air transport vehicle with both multiple rotors and a retractable fixed wing portion can eliminate the need for long runways and allow the vehicle to enter into some areas not otherwise accessible by traditional aircraft. & [0060] “The first function being vertical takeoff and landing. ... In many embodiments, the side rotors are controlled by a control unit (not shown) to perform the functions of vertical takeoff, horizontal flight, flight maneuverability, and vertical landing.).

Regarding claim 6, Shi`206 discloses a method for controlling a vehicle comprising: 
utilizing a control system to activate at least a plurality of thrust rotors disposed on an aircraft vehicle and configured to generate a propulsion of the vehicle in a first direction 
adjusting the position and thrust from at least one of the thrust rotors to propel the vehicle in a second direction ([0046] “to generate lift in a vertical takeoff scenario. Additionally, the side rotors in various embodiments can operate to propel the air transport vehicle forward for forward flight. In a number of embodiments, the air transport vehicle also includes rear rotors. In some embodiments the rear rotors may operate to provide forward thrust or may operate to also provide lift to the vehicle. In some embodiments one or more of the rotors may be configured to tilt, thereby creating a thrust vectoring capability to help propel the air transport vehicle both vertically and horizontally. ... Having an air transport vehicle with both multiple rotors and a retractable fixed wing portion can eliminate the need for long runways and allow the vehicle to enter into some areas not otherwise accessible by traditional aircraft. & [0061] “Although a certain rotor configuration is illustrated in FIGS. 3A-3D, it should be understood that the position of the rotors and their relative thrust vectors can be adjusted depending on the desired flight characteristics. For example, in some embodiments the change in rotational speed of the rotors may adjust the pitch, yaw, and/or roll of the vehicle that may allow for transition from vertical to horizontal flight. However, in other embodiments the angle of one or more of the rotors with respect to the longitudinal axis of the body of the vehicle may be adjusted or rotated to provide additional horizontal thrust for horizontal flight thereby increasing the lift capabilities of the wings and aerodynamically shaped body.); 
measuring a set of dynamic forces on the aircraft vehicle and determining a desired attitude of the aircraft vehicle through a force allocation module; determining a change in force required for each of the plurality of thrust rotors in order to maintain an equilibrium state of the aircraft vehicle; and allocating a new force component to each of the plurality of thrust rotors based on the determined force in order to maintain the equilibrium state of the vehicle ([0085] FIG. 15 illustrates a control system for multirotor vehicles in accordance with an embodiment of the invention. The system may contain two main components; the outer loop position controller 1515 and the inner loop attitude controller 1516, which runs faster than the outer loop. In traditional multirotor vehicles the position dynamics 1560 of a collinear multirotor vehicle are governed by the attitude. Under the control system of FIG. 15, the position controller 1510 computes the desired thrusts and attitude 1520 and the attitude controller 1530 computes the desired moments 1540 based on the desire attitude 1520. Ultimately, when considering the desired forces and moments individually the motor speeds 1560 can then be generated to control the vehicle dynamics 1560. The overall design of an air transport vehicle according to various embodiments may utilize the control system described in FIG. 15 while taking into account the desired characteristics of wrench, force, or moment within the task space or the changing boundaries defined by the mission requirements of the system.).

Regarding claim 10, Shi`206 discloses the method of claim 6, wherein at least one of the plurality of thrust rotors is a horizontal thrust rotor ([0058] “Additionally, the body may be equipped with a vertical propulsion system that has horizontally oriented side rotors 330. There may be a number of side rotors 330 positioned along the length of the body. Such propulsion systems may be configured to act in conjunction with the lifting effects of the fixed wing portion 210 to improve the overall fight characteristics of the air transport vehicle.).

Regarding claim 11, Shi`206 discloses the method of claim 6, wherein more than one of the thrust rotors is a vertical thrust rotor ([0062] In accordance with many embodiments the rear rotors may also be adjustable. For example, FIGS. 4A to 4C illustrate several positions that the rear rotors 310 may take in order to improve the overall flight capabilities of the embodiments of the air transport vehicle. For example, FIG. 4A illustrates the rear rotors 310 in a vertical position, poised to produce a horizontal thrust for the air transport vehicle. Such configuration, as previously described, may be used in conjunction with or completely independent of the side rotors during horizontal flight.).

Regarding claims 15-17, Shi`206 discloses an aircraft vehicle comprising: 
a body portion ([0047] “the body of the air transport vehicle may be bio inspired to reduce drag and improve the lift capabilities of the air transport vehicle.”); 
a plurality of thrust rotors configured to generate thrust to propel the vehicle in a first direction ([0061] “The rear rotors, as illustrated in FIGS. 3A and 3B may be positioned such that the rotational axis of the rotors is parallel to the longitudinal axis of the body 100. Such positioning would allow the rear rotors to provide forward thrust or rearward thrust. ... in some embodiments the change in rotational speed of the rotors may adjust the pitch, yaw, and/or roll of the vehicle that may allow for transition from vertical to horizontal flight.); 
a control module disposed within the vehicle and configured to distribute power to each of the plurality of thrust vectors ([0075] “the air transport vehicle will be configured to house certain necessary internal components such as a power system, a control system, and mechanical and/or electrical linkages connecting the power and control systems to the various external components such as the deployable wings, side rotors, rear rotors, and/or tail wing. ...the internal compartment of the air transport vehicle may house numerous components including but not limited to a main computer 1355 as well as electronic speed controllers 1325, flight controllers 1335, batteries 1345, a power management module, as well as various other flight imaging systems to aid in the autonomous flight controls of the air transport vehicle. & [0080] “the main computer 1355 may communicate with the flight controller 1335 the necessary power and speed needed for each of the rotors in order to maintain stability by adjusting the pitch, roll, and yaw of the air transport vehicle. Subsequently the power control module 1350 and the electronic speed controllers 1325 may communicate and/or distribute the required outputs to the rotors to adjust the flight as necessary.”); and 
Shi`206 is not explicit on “an airflow sensor connected to a portion of the vehicle ...in line with the direction of flight of the aircraft vehicle”, however, Arwatz, US 20190265732 A1, teaches VELOCITY SENSING FOR AIRCRAFT and discloses,
an airflow sensor connected to a portion of the vehicle and wherein the sensor is disposed in a location that is in line with the direction of flight of the aircraft vehicle ([0111] “In order to measure velocity in one dimension, a nanowire is shielded such that it is exposed to the airflow in only one direction. A nanowire may be shielded from velocity flow in a specific direction by being positioned such that the nanowire is parallel to the flow in that specific direction, e.g., the z-direction of the coordinate system shown in FIG. 4. Alternatively or additionally, each nanowire 24 may be physically shielded from velocity flow in a specific direction by being placed in an open-ended tube or channel that is positioned so as to allow the nanowire exposure to the airflow in a desired direction, ... Sensor 20 may include a plurality of such shielded nanowires 24 oriented in different directions so as to measure vector components of the true airspeed vector of flying machine 22 in two or three dimensions.” & [0122] “For some applications a velocity-sensing nanowire 24 may be shielded from sensing air velocity in a specific direction by being oriented such that nanowire 24 is parallel to that direction.).
(claim 16) a wing portion fixed to the body portion and wherein the wing portion has a plurality of control surfaces that can be manipulated or moved in a number of different directions such that the movement of the respective control surfaces can affect a relative position and attitude of the aircraft vehicle and wherein the control module is configured to distribute control commands to each of the control surfaces based on a calculated position and attitude of the vehicle such that the vehicle maintains an equilibrium state ([0006] Many embodiments include an elongated body with an outer surface that has a top portion, a bottom portion, a first and second side portion and a front and back portion, such that the outer surface further defines an inner cavity.” & [0057] “A fixed wing according to traditional aircraft is one in which the wing(s) are in a fixed position during flight. The wing is a portion of such fixed wing aircraft that act to produce lift for sustained flight.” & [0085] FIG. 15 illustrates a control system for multirotor vehicles in accordance with an embodiment of the invention. The system may contain two main components; the outer loop position controller 1515 and the inner loop attitude controller 1516, which runs faster than the outer loop. In traditional multirotor vehicles the position dynamics 1560 of a collinear multirotor vehicle are governed by the attitude. Under the control system of FIG. 15, the position controller 1510 computes the desired thrusts and attitude 1520 and the attitude controller 1530 computes the desired moments 1540 based on the desire attitude 1520. Ultimately, when considering the desired forces and moments individually the motor speeds 1560 can then be generated to control the vehicle dynamics 1560.” & [0086] In accordance many embodiments, the overall design of the air transport vehicle aims to optimize and stabilize the attitude dynamics of the vehicle. ... “When a rotor failure occurs, the ability to engage the rear rotors in a vertical thrust scenario can account for the loss of directional control and stability when either two rotors of the same or opposite rotation fail.” & [0088] FIG. 16 illustrates a control system that utilizes a split methodology for controlling the final vehicle dynamics. For example, the control system may begin with designing the position/velocity (1620 and 1630) and attitude/rate (1640 and 1650) using net forces and moments as input. Secondly, the system in accordance with many embodiments may use force 1660, moment 1670, and control 1680 allocations to generate the desire wrench. According to many embodiments, the trajectory planner 1610 may generate a desired attitude 1616 and position 1615 of the air transport vehicle and direct those inputs into the force allocation module and position controller respectively. Subsequently, the force allocation module 1660 may receive a desired force input from the velocity controller 1630. The force allocation controller can generate a desired force output 1665 as well as a desired reference attitude 1668. The moment allocation 1670 may then receive attitude input from the rate controller 1650 for generation of an input for the control allocation module 1680. Ultimately, the control system of FIG. 16 in accordance with many embodiments can provide for active control of the rotor thrust directions which can help improve the flight performance of a vehicle by adaptively changing the spaces of attainable force and moment based on the requirement provided by high level controllers.”).
(claim 17) wherein the control module is configured to receive incident velocity airflow data from the airflow sensor and utilize the incident velocity airflow data to allocate a new power function to each of the plurality of thrust vectors and each of the control surfaces in order to maintain the equilibrium state of the vehicle ([0111] “Sensor 20 may include a plurality of such shielded nanowires 24 oriented in different directions so as to measure vector components of the true airspeed vector of flying machine 22 in two or three dimensions” & [0125] Now consider the method of stabilizing a flying machine, e.g., flying machine 22, equipped with nanowire airflow sensors as provided by some applications of the present invention, e.g., as shown in FIG. 5 and FIG. 6. .... As shown in FIG. 5, nanowires 24 are operated by control circuitry 28, which typically provides calibrated velocity data to the onboard flight computer 50. This information is then integrated into an estimate of the flying machine state, e.g., using an extended Kalman filter (EKF) or other state estimator. With this additional information, flying machine 22 adjusts its configuration, in effect bracing itself for the gust of wind. For instance, the controller may command flying machine 22 to increase its pitch angle to compensate for a gust of wind hitting the front of flying machine 22.”).
Arwatz teaches that these features are useful to provide a sensor suite of a flying machine with airflow sensors to  enhance the stabilization capability of the control system. Nanowire sensors are a superior alternative to traditional sensors used in stabilization control systems for flying machines. Their small size allows for minimally intrusive, lightweight mounting configurations on flying machines. Furthermore, their high level of accuracy and real time frequency response adds high fidelity data about external airflow (wind) as an input to the onboard control system (see para.[0015]-[0016]).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al., Pub.No.: US 20190106206 A1 (Shi’206), in view of Arwatz, Pub. No.: US 20190265732 A1, further in view of Gálffy, US 20200150690 A1 .

Regarding claims 7-9, Shi`206 discloses the method of claim 6. Shi`206 is not explicit on “activate a plurality of control surfaces”, however, Gálffy, US 20200150690 A1, teaches METHOD AND CONTROLLER FOR CONTROLLING AN AIRCRAFT BY IMPROVED DIRECT LIFT CONTROL and discloses, 
(claim 7) wherein the control system is further configured to activate a plurality of control surfaces disposed on the aircraft vehicle wherein the activation of the control surfaces can be used to adjust the dynamic forces on the aircraft vehicle,
(claim 8) further comprising utilizing the plurality of control surfaces to help move and maintain the vehicle in the second direction,
(claim 9) further comprising determining the change in force required for each of the plurality of control surfaces in conjunction with the change in force required for each of the plurality of thrust rotors; and allocating a new force component for each of the plurality of control surfaces based on the determined force for both the thrust rotors and the control surfaces in order to maintain the equilibrium state of the aircraft vehicle
 ([0050] The fixed wing aircraft 100 comprises wings 102 and a tail 104 having an elevator 106 and a rudder 108. The wings 102 comprise ailerons 110, 111 and flaps 114. A motor 116 drives a propeller 118. The aircraft 100 is controlled by a flight controller 120, which is connected to the first servo 124 actuating the left aileron 110 and to the second servo 130 actuating the elevator 106. The flight controller 120 is further connected to the third servo 138 controlling the motor 116. A forth servo 128 actuating the rudder 108 is connected to the flight computer 120. The fifth servo 126 actuating the flaps 114 is also connected to the flight controller 120. The sixth servo 136 actuating the right aileron 111 is connected to the flight controller 120. The aircraft comprises a Pitot-static-tube 122 for measuring the air speed, wherein the Pitot-static-tube 122 is operatively coupled with the flight controller 120. The aircraft 100 further comprises a GNSS and magnetic flux sensor 134 operatively coupled with the flight controller 120 for determining the absolute position of the aircraft 100.  & [0117] To obtain a fully actuated system, another input which directly generates side force would be necessary, e.g., kind of a wing in vertical direction equipped with flaps. Consequently, a similar control concept as it will be demonstrated for the longitudinal system could also be implemented for the lateral system. A direct side force control and direct lift control can be used to control forces independently from orientation and to improve the dynamic response of the forces. For direct lift control by means of flap actuation, the actuation time is the limiting factor how fast lift can be changed. For state of the art airliners the flaps usually are only used for long-term modification of the lift characteristics, thus, extend slowly. The model aircraft which will be used for validation of the concept is equipped with the same servos for flap actuation as for the other control surfaces. Therefore, highly dynamic flap extension is possible. ).
Gálffy teaches that these features are useful to provide a method for controlling an aircraft, comprising the steps of determining the commanded elevator angle based on the flap element angle,  with the step of determining a feed forward elevator deflection of the elevator angle. The method may control the vertical acceleration of the aircraft. The flap element angle  can be commanded by the pilot, a flight controller, an autopilot or the like. Using the flap elements as primary control input further raises the achievable bandwidth of the disclosed control method. The improved dynamic response of the system amongst others facilitates higher flight path precision, disturbance rejection, turbulence alleviation and touchdown precision during landings (see para. [0015]- [0019]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al., Pub.No.: US 20190106206 A1 (Shi’206), in view of Arwatz, Pub. No.: US 20190265732 A1, further in view of Lang et al., US 20190242924 A1.

Regarding claim 14, Shi`206 discloses the method of claim 13.
Shi`206 is not explicit on “airflow sensor has a conical tip”, however, Lang et al., US 20190242924 A1, teaches Aircraft Airflow Sensor Probe and Process of Implementing an Aircraft Sensor Probe and discloses, 
wherein the three-dimensional airflow sensor has a conical tip with at least a central orifice and a plurality of circumferential orifices such that each of the orifices can be used to determine the pressure differential across the sensor and generate an incident velocity data set ([0037] In other aspects illustrated in FIG. 3, the aircraft airflow sensor probe 100 may be a cone-type sensor. In this aspect, the aircraft airflow sensor probe 100 may be a cone-type, forward-fuselage mounted, sensor. In other aspects, the aircraft airflow sensor probe 
    PNG
    media_image3.png
    471
    280
    media_image3.png
    Greyscale
100 may be a cone-type, forward-fuselage mounted, electrically anti-iced, sensor. When  mounted in the aircraft, a cone assembly 316 extends perpendicular to the aircraft skin 318 in order to sense the angular direction of the local airstream. 
 The angular position sensor 10 may provide a normalized angle of attack, an actual local flow angle, and/or the like. A detailed description of the cone assembly 316 is provided in U.S. Pat. No. 6,012,331 issued Jan. 11, 2000 and incorporated by reference herein in its entirety. For brevity of disclosure, the remaining description will focus on the implementation of the vane type implementation. However, the above-noted cone type implementation may be utilized consistent with the disclosure.).
Lang et al.  teaches that these features are useful to provide an aircraft airflow sensor probe with an airflow assembly or a cone assembly configured to sense a direction of local airflow outside an aircraft (see Abstract and para. [0002]).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Menzies; Margaret A. et al., US 6012331 A, Multifunction aircraft probes,
Krysinski; Tomasz et al., US 6607161 B1, Convertible aircraft with tilting rotors
Calise; Anthony J. et al., US 20070010902 A1, SYSTEM AND METHOD FOR ADAPTIVE CONTROL OF UNCERTAIN NONLINEAR PROCESSES,
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jalal C CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jalal C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665